internal_revenue_service national_office technical_advice_memorandum december tam-145576-03 cc ita b01 number release date index uil no case-mis no ---------------------------- --------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ----------------------- ----------------------------- ------------------------------- ----------------- ------------------------------ ----------------------- this is in response to your request for technical_advice dated date concerning sec_165 of the internal_revenue_code legend taxpayer ---------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- corporation --------------------------------- dollar_figurea --------------- b --- dollar_figurec -------------------------------------------------------------- issue whether winnings from a no purchase necessary marketing sweepstakes are gains from a wagering_transaction pursuant to sec_165 tam-145576-03 conclusion the taxpayer’s winnings are not gains from a wagering_transaction for purposes of sec_165 because the taxpayer did not furnish consideration for the chance to win the prize facts the taxpayer is an individual who presumably uses the cash_receipts_and_disbursements_method of accounting corporation promoted a sweepstakes in connection with the marketing of its product the taxpayer won the grand prize of dollar_figurea in a random drawing the grand prize was payable in equal installments over b years the taxpayer has incurred wagering losses in each of the applicable years to enter the sweepstakes contestants were required to submit an entry comprised of each of the words of a three-word phrase one of the words was included in each of corporation’s products during the period the contest was held a contestant could also receive a word through an alternate method of entry the sweepstakes rules stated no purchase necessary you may obtain an official entry form and official rules by sending a stamped self-addressed envelope limit one official entry per written request void where prohibited the taxpayer submitted approximately to completed entries he obtained the words under the alternate method by sending self-addressed stamped envelopes to corporation the taxpayer mailed away for at least and probably in excess of words the taxpayer calculates that the cost of postage and the required envelopes would have been dollar_figurec in addition the taxpayer expended time and effort to address and mail the envelopes the taxpayer who reported the deferred sweepstakes payments each year as income has filed amended returns claiming deductions for wagering losses he sustained in other activities the taxpayer’s position is that these losses are allowable to the extent of each year's sweepstakes payments the appeals_office concluded that the sweepstakes payments are not gains from a wagering_transaction this request for technical_advice followed law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise tam-145576-03 sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_1_165-10 of the income_tax regulations provides that losses sustained during the taxable_year on wagering transactions shall be allowed as a deduction but only to the extent of the gains during the taxable_year from such transactions to be eligible for offset against wagering losses under sec_165 wagering gains must occur in the same year as the losses the appeals_office does not dispute that the deferred payments of a prize won by a cash-method taxpayer in an earlier year can be gains during the taxable_year in which payment is made for sec_165 purposes and does not suggest that the prize was constructively received by the taxpayer or that the economic benefit of the prize was conferred in an earlier year cf rusnak v commissioner t c memo rather the appeals_office contends that taxpayer’s winnings were not the result of a wagering_transaction neither the code nor the regulations specifically define the term wagering_transaction as used in sec_165 an entry in a sweepstakes raffle or lottery can be a wagering_transaction see for example revrul_83_130 1983_2_cb_148 which concludes that a purchaser of a raffle ticket for a chance to win a house has made a wager for sec_165 purposes similarly in rusnak the tax_court concluded that the taxpayer’s lottery winnings were gambling winnings not all activities in which one can win a prize involve wagering however it is generally accepted and the taxpayer agrees that in order for a transaction to be a wager three elements must be present prize chance and consideration see eg black’s law dictionary 7th ed defining wager as money or other consideration risked on an uncertain event a bet or a gamble and gambling as the act of risking something of value esp money for a chance to win a prize revrul_70_556 1970_2_cb_326 defining lottery for purposes of sec_5723 to require consideration fcc v american broadcasting co 347_us_284 the elements of a prize and chance are present here the question is whether the requirement of consideration-the wager itself-is met lotteries and sweepstakes conducted in various ways are often prohibited by federal or local law in order for a marketing sweepstakes to avoid these prohibitions the element of consideration must be removed this is generally accomplished by providing that no purchase is necessary to enter the sweepstakes-see for example usc k d and k a ii i -and by furnishing a free alternate method of entry tam-145576-03 although there are no authorities directly on point in the context of sec_165 the element of consideration as it relates to the definition of wagers in the context of commercial promotions has been addressed elsewhere in the code and regulations for example sec_3402 provides for withholding from certain gambling winnings that are proceeds from a wager see sec_3402 in example of sec_31_3402_q_-1 of the employment_tax regulations j purchases a subscription to n magazine at the regular subscription price all new subscribers are automatically eligible for a special drawing the drawing is held and j wins dollar_figure the regulation concludes that since j has not paid any more than the regular subscription price j has not placed a wager or entered a wagering_transaction therefore n is not required to deduct and withhold from j's winnings a similar approach is followed in the excise_tax context sec_4401 imposes an excise_tax on certain wagers sec_44_4421-1 of the wagering excise_tax regulations defines the term wager for this purpose as including any wager placed in a lottery conducted for profit sec_44_4421-1 defines the term lottery as any scheme or method for the distribution of prizes among persons who have paid or promised a consideration for a chance to win such prizes revrul_68_600 1968_2_cb_520 considers whether excise_taxes under sec_4401 apply to merchandising plans where merchants give chances for prizes in connection with the sale of merchandise similar to example of sec_31_3402_q_-1 the ruling provides that if a customer does not pay more for merchandise in order to obtain such tickets or chances than the customer would otherwise pay for the merchandise alone then generally no wager has taken place conversely if a customer does pay more for merchandise in order to obtain a chance the excess_amount constitutes consideration for the chance and is a wager subject_to excise_tax the ruling provides factors to consider in determining whether a portion of the price of the merchandise represents additional consideration attributable to the chance to win the prize in the present case the taxpayer agrees that consideration is a necessary element of a wagering_transaction for purposes of sec_165 he points out however that even relatively small consideration paid for a chance to win a prize such as the purchase of a single lottery or raffle ticket creates a wager and argues that the costs of the postage envelopes and the time and effort he expended at least in the aggregate represented sufficient consideration for several reasons we disagree first situations such as the raffle considered in revrul_83_130 involve direct consideration furnished in return for the chance to win a prize in the present case by contrast the amounts spent by the taxpayer for envelopes and postage were tam-145576-03 consideration for goods and services that the taxpayer received not amounts or additional_amounts paid in exchange for the chance to win the prize the taxpayer argues that the envelopes and postal services he purchased were themselves spent in an effort to win the prize that he also expended time and effort and that amounts need not always be furnished directly to the counterparty to an agreement to constitute consideration in this sense the alternate method of entry was not literally free although such factors may rise to the level of consideration in some contexts we do not agree that they do so for sec_165 purposes it is true that taking into account not only federal but state and local law there is no universally-accepted interpretation of what constitutes consideration in this area and the answer can vary depending on the jurisdiction court and particular statute in question we recognize for example that in some jurisdictions or for some purposes purchasing a merchant's product to enter a sweepstakes may constitute consideration for a wager even though the entrant pays the regular price for the product similarly in some jurisdictions or for some purposes the mailing costs the time and effort expended or the promotional benefit to the merchant might be regarded as indirect consideration sufficient to bring even a no purchase necessary contest within the scope of a particular statute in part to guard against this possibility promotions such as corporation's typically provide that they are void where prohibited regardless however of how the consideration element might be interpreted in a given jurisdiction or context for federal tax purposes the definition of wagering in sec_165 should be consistent with existing interpretations elsewhere in the code under sec_31_3402_q_-1 sec_44_4421-1 and revrul_68_600 corporation’s sweepstakes promotion was not a wagering_transaction or a lottery for withholding or excise_tax purposes an entrant who obtained a chance to win the sweepstakes in the regular manner by purchasing corporation’s product would not have made a wager for those purposes we do not believe that an entrant who like the taxpayer used the alternate method of entry would have made one either even though both entrants would be required to mail the entry to corporation in order to be included in the drawing we see no reason why a different interpretation should apply for purposes of sec_165 the taxpayer points out correctly that sec_31_3402_q_-1 and revrul_68_600 are distinguishable from his situation in that he did not enter by purchasing a product if anything however the distinction highlights the fact that his transaction did not involve consideration and was not therefore a wager to state the obvious in order to enter the sweepstakes the taxpayer was not required to pay more for corporation's product than he otherwise would have paid in fact he was not required to purchase the product at all tam-145576-03 although in the aggregate the taxpayer may have expended a greater than nominal amount on postage and envelopes he did so with respect to many chances to win with respect to each chance the costs incurred were relatively insignificant and they were not paid directly for the chance to win the prize therefore no wager was made and the sweepstakes winnings are not gains from a wagering_transaction for sec_165 purposes caveats a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
